                           Case 18-20152-kl       Doc 45      Filed 03/26/21       Page 1 of 1


                                    UNITED STATES BANKRUPTCY COURT
                                              Northern District of Indiana
                                                  Hammond Division
In Re: Debtor(s) (name(s) and address)                        )
Oliver Gene Watts                                             )
xxx−xx−0786                                                   )
839 Central Ave.                                              ) Case Number: 18−20152−kl
Gary, IN 46407                                                )
                                                              )
Latrice Dena Watts                                            )
xxx−xx−0801                                                   )
839 Central Ave.                                              )
Gary, IN 46407                                                )
                                                              ) Chapter: 13
                                                              )
                                                              )
                                                              )
                                                              )
                                                              )
                                                              )



                         NOTICE TO TRANSFEROR OF FILING OF TRANSFER OF CLAIM

   To: Home Opportunity LLC

    You are hereby notified that on March 25, 2021, Chandler Hig Velocity Fund LLC filed a notice stating that a claim
you hold (Claim No. 14−1), which was previously filed or deemed filed in this case, has been transferred or assigned to
it.

   Any objections to the transfer must be filed within 28 days of the date of this notice. If no objections are filed within
the time required, the transferee will be substituted as the creditor in your place without further order. See, Fed. R.
Bankr. P. Rule 3001.




   Dated: March 26, 2021


                                                                             Christopher M. DeToro
                                                                             ______________________________________
                                                                             Clerk, United States Bankruptcy Court
                                                                             5400 Federal Plaza
                                                                             Hammond, Indiana 46320
